

Exhibit 10.1


AMENDMENT NO. 1
TO FIVE YEAR CREDIT AGREEMENT


This AMENDMENT NO. 1 TO FIVE YEAR CREDIT AGREEMENT (this “Amendment”) dated as
of May 5, 2017, is among EDWARDS LIFESCIENCES CORPORATION, a Delaware
corporation (the “Company”), the other US BORROWERS (as defined in the Credit
Agreement referred to below) party hereto; the SWISS BORROWERS (as defined in
the Credit Agreement) party hereto; the JAPANESE BORROWERS (as defined in the
Credit Agreement) party hereto (the Company, the US Borrowers, the Swiss
Borrowers and the Japanese Borrowers being collectively called the “Borrowers”),
BANK OF AMERICA, N.A., in its capacity as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”), Swing Line Lender and Issuing
Bank, and each of the Lenders (as defined in the Credit Agreement) party hereto.
W I T N E S S E T H:
WHEREAS, the Borrowers, the Administrative Agent, and the Lenders have entered
into that certain Five Year Credit Agreement dated as of July 18, 2014 (as
amended, modified, supplemented, restated, or amended and restated, to, but not
including, the date hereof, the “Credit Agreement”; capitalized terms used in
this Amendment not otherwise defined herein shall have the respective meanings
given thereto in the Credit Agreement), pursuant to which the Lenders have made
revolving credit facilities available to the Borrowers; and
WHEREAS, the Company and the other Borrowers have advised the Administrative
Agent and the Lenders that they desire to amend certain provisions of the Credit
Agreement, and the Administrative Agent and the Lenders party hereto are willing
to effect such amendments on the terms and conditions contained in this
Amendment;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended by:
(a)    The preamble is amended by amending section (a)(y) thereof in its
entirety as follows and by deleting section (a)(z) thereof in its entirety:
(y)    the Multicurrency Revolving Exposures of Loans denominated in Designated
Foreign Currencies made to US Borrowers and Swiss Borrowers exceeding the US
Dollar Equivalent of $500,000,000,
(b)    The definition of “Designated Foreign Currency Sublimit” in Section 1.01
is amended and restated in its entirety to read as follows:
“Designated Foreign Currency Sublimit” means an amount equal to the lesser of
the US Dollar Equivalent of (i) the aggregate amount of the Multicurrency
Commitments and (ii) $500,000,000. The Designated Foreign Currency Sublimit is
part of, and not in addition to, the aggregate amount of the Multicurrency
Commitments of the Lenders.
(c)    Clause (d) of the definition of “Defaulting Lender” in Section 1.01 is
amended and restated in its entirety to read as follows:
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-in Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or





--------------------------------------------------------------------------------





acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
(d)    The definition of “Swiss Borrower Sublimit” in Section 1.01 is deleted in
its entirety.
(e)    The following new definitions are added, in alphabetical order, to
Section 1.01:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(f)    Section 2.01(a) is amended in its entirety as follows:
Section 2.01 Commitments. (a) Subject to the terms and conditions set forth
herein, each Multicurrency Lender agrees to make (i) Multicurrency Revolving
Committed Loans denominated in US Dollars or Designated Foreign Currencies to
the US Borrowers, and (ii) Multicurrency Revolving Committed Loans denominated
in US Dollars or Designated Foreign Currencies (other than Yen) to the Swiss
Borrowers, in each case from time to time during the Revolving Availability
Period in an aggregate principal amount at any time outstanding that will not
result in (A) such Lender’s Multicurrency Revolving Exposure exceeding its
Multicurrency Commitment, (B) the aggregate amount of the Multicurrency Lenders’
Multicurrency Revolving Exposures of all (i) Multicurrency Revolving Committed
Loans denominated in Designated Foreign Currencies made to US Borrowers and (a)
Swiss Revolving Committed Loans, collectively for both (i) and (ii), exceeding
the Designated Foreign Currency Sublimit, or (C) the aggregate amount of the


2


89128041_4

--------------------------------------------------------------------------------





Multicurrency Lenders’ Multicurrency Revolving Exposures exceeding the aggregate
amount of the Multicurrency Commitments.
(g)    Section 2.09(b) is hereby amended by deleting section (ii)(y) thereof in
its entirety and by deleting the text “the Swiss Borrower Sublimit” appearing in
section (iii) thereof.
(h)    Section 2.10(a) is hereby amended by deleting the text “the Swiss
Borrower Sublimit” appearing therein.
(i)    Section 2.11(b) is hereby amended and restated in its entirety to read as
follows:
(b)    If the aggregate Exposures of any Class shall exceed the aggregate
Commitments of such Class, then the applicable Borrowers shall immediately
prepay Revolving Committed Loans of such Class in an amount equal to the amount
necessary to eliminate such excess (after giving effect to any other prepayment
of Loans on such day). If on any Reset Date, the aggregate amount of Yen Enabled
Exposures shall exceed 105% of the aggregate Yen Enabled Commitments, then the
Japanese Borrowers shall, not later than the next Business Day, prepay one or
more Yen Enabled Revolving Borrowings in an aggregate principal amount
sufficient to eliminate such excess. If, on any Reset Date, the aggregate
outstanding amount of Multicurrency Revolving Committed Loans denominated in a
Designated Foreign Currency made to Swiss Borrowers and US Borrowers, as the
case may be, shall exceed 105% of the Designated Foreign Currency Sublimit then
in effect, then such Swiss Borrowers and US Borrowers shall, not later than the
next Business Day, prepay one or more Multicurrency Revolving Committed
Borrowings denominated in a Designated Foreign Currency in an aggregate
principal amount sufficient to reduce such outstanding amount as of such date of
payment to an amount not to exceed 100% of the Designated Foreign Currency
Sublimit then in effect.
(j)    Section 2.22(a)(iv) is hereby amended and restated in its entirety as
follows:
(a)(iv)    Reallocation of Revolving Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each Non-Defaulting Lender which is a
Multicurrency Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.04 and 2.05, the
“Multicurrency Commitment Percentage” of each such Non-Defaulting Lender which
is a Multicurrency Lender shall be computed without giving effect to the
Multicurrency Commitment of that Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender on any date thereafter, no Default or Event
of Default exists; and (ii) the aggregate obligation of each such Non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans shall not exceed the positive difference, if any, of (1) the
Multicurrency Commitment of that Non-Defaulting Lender minus (2) the US Dollar
Equivalent of the principal amount of the outstanding Multicurrency Revolving
Committed Loans of that Lender. Subject to Section 11.21, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(k)    A new Section 3.19 is hereby added to the Credit Agreement to read as
follows:
3.19 Neither the Company nor any Borrower is an EEA Financial Institution.
(l)    A new Section 11.21 is hereby added to the Credit Agreement to read as
follows:
11.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any


3


89128041_4

--------------------------------------------------------------------------------





liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
2.    Effectiveness; Conditions Precedent. This Agreement and the amendments to
the Credit Agreement herein provided shall become when each of the following
conditions has been satisfied:
(a)    the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Company, each other Borrower, the Administrative
Agent and the Required Lenders; and
(b)    such other certificates, instruments and documents as the Administrative
Agent shall reasonably request.
3.    Representations and Warranties. In order to induce the Lenders to enter
into this Amendment, each Loan Party represents and warrants to the
Administrative Agent and Lenders as follows:
(a)    At the time of and immediately after giving effect to this Amendment, (i)
the representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall, to the
extent so qualified, be true and correct in all respects) on and as of the date
hereof other than representations which are given as of a particular date, in
which case the representation is true and correct in all material respects
(except that any representation and warranty that is qualified by materiality
shall, to the extent so qualified, be true and correct in all respects) as of
such earlier date, and (ii) no Default has occurred and is continuing.
(b)    This Amendment has been duly executed and delivered by each Loan Party
party hereto and constitutes the legal, valid and binding obligations of such
Loan Party enforceable against such Loan Party in accordance with its terms,
subject to effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to the effect of general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).


4


89128041_4

--------------------------------------------------------------------------------





4.    Entire Agreement. This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to any other party
in relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 11.02 of the
Credit Agreement.
5.    Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement is hereby confirmed and
ratified in all respects and shall be and remain in full force and effect
according to its terms. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.
6.    Counterparts and Effectiveness. This Amendment may be executed in any
number of counterparts and by the different parties on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment. Delivery
of an executed counterpart of a signature page of this Amendment by telecopy or
electronic delivery (including by .pdf) shall be effective as delivery of a
manually executed counterpart of this Amendment.
7.    Governing Law; Severability. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES. ALL OBLIGATIONS OF THE LOAN PARTIES AND THE RIGHTS OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS EXPRESSED HEREIN SHALL BE
IN ADDITION TO AND NOT IN LIMITATION OF THOSE PROVIDED BY APPLICABLE LAW.
WHENEVER POSSIBLE EACH PROVISION OF THIS AMENDMENT SHALL BE INTERPRETED IN SUCH
MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION
OF THIS AMENDMENT SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH
PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS
OF THIS AMENDMENT.
8.    References. From and after the date hereof, all references in the Credit
Agreement and any of the other Loan Documents to the “Credit Agreement”, “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement shall mean the Credit Agreement, as amended hereby.
9.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Loan Parties, the Administrative Agent, the Issuing Bank and
the Lenders and their respective successors and assigns, to the extent such
assignees are permitted assignees as provided in Section 11.04 of the Credit
Agreement.
10.    Reaffirmation of Existing Loan Documents. The Company and each Borrower
hereby reaffirms, ratifies, and confirms their respective obligations under (a)
the Credit Agreement, as amended, restated, or otherwise modified by this
Amendment, and (b) each of the Loan Documents, in each case, to which such
Person is a party.
[Signature pages follow.]


5


89128041_4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


LOAN PARTIES:
EDWARDS LIFESCIENCES CORPORATION
By:
/s/ Dennis J. Popovec
 
Name: Dennis J. Popovec
 
Title: Treasurer

EDWARDS LIFESCIENCES WORLD TRADE CORPORATION
By:
/s/ Dennis J. Popovec
 
Name: Dennis J. Popovec
 
Title: Treasurer

EDWARDS LIFESCIENCES LLC
By:
/s/ Dennis J. Popovec
 
Name: Dennis J. Popovec
 
Title: Treasurer

EDWARDS LIFESCIENCES (U.S.) INC.
By:
/s/ Dennis J. Popovec
 
Name: Dennis J. Popovec
 
Title: Treasurer






--------------------------------------------------------------------------------





EDWARDS LIFESCIENCES AG
By:
/s/ Patrick Verguet
 
Name: Patrick Verguet
 
Title: President

EDWARDS LIFESCIENCES TECHNOLOGY
SARL
By:
/s/ Patrick Verguet
 
Name: Patrick Verguet
 
Title: President

EDWARDS LIFESCIENCES LIMITED
By:
/s/ Kosuke Kato
 
Name: Kosuke Kato
 
Title: Representative Director











AMENDMENT NO. 1 TO FIVE YEAR CREDIT AGREEMENT
Signature Page
89128041_4

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent






By:
/s/ Anthea Del Bianco
 
Name: Anthea Del Bianco
 
Title: Vice President



AMENDMENT NO. 1 TO FIVE YEAR CREDIT AGREEMENT
Signature Page
89128041_4

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender,
Issuing Bank and Swing Line Lender


By:
/s/ Darren Morton
 
Name: Darren Morton
 
Title: Vice President







AMENDMENT NO. 1 TO FIVE YEAR CREDIT AGREEMENT
Signature Page
89128041_4

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender






By:
/s/ Dawn Lee Lum
 
Name: Dawn Lee Lum
 
Title: Executive Director





AMENDMENT NO. 1 TO FIVE YEAR CREDIT AGREEMENT
Signature Page
89128041_4

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender






By:
/s/ Christopher M. Johnson
 
Name: Christopher M. Johnson
 
Title: Vice President





AMENDMENT NO. 1 TO FIVE YEAR CREDIT AGREEMENT
Signature Page
89128041_4

--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender




By:
/s/ Scott O'Connell
 
Name: Scott O'Connell
 
Title: Director









AMENDMENT NO. 1 TO FIVE YEAR CREDIT AGREEMENT
Signature Page
89128041_4

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:
/s/ David C. Mruk
 
Name: David C. Mruk
 
Title: SVP





AMENDMENT NO. 1 TO FIVE YEAR CREDIT AGREEMENT
Signature Page
89128041_4

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender




By:
/s/ Ilene Hernandez
 
Name: Ilene Hernandez
 
Title: Vice President





AMENDMENT NO. 1 TO FIVE YEAR CREDIT AGREEMENT
Signature Page
89128041_4

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:
/s/ Scott Gross
 
Name: Scott Gross
 
Title: AVP





AMENDMENT NO. 1 TO FIVE YEAR CREDIT AGREEMENT
Signature Page
89128041_4

--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A., as a Lender




By:
/s/ Alice Lee
 
Name: Alice Lee
 
Title: Authorized Signatory





AMENDMENT NO. 1 TO FIVE YEAR CREDIT AGREEMENT
Signature Page
89128041_4

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a Lender




By:
/s/ Ushma Dedhiva
 
Name: Ushma Dedhiva
 
Title: Authorized Signatory

























    
    


AMENDMENT NO. 1 TO FIVE YEAR CREDIT AGREEMENT
Signature Page
89128041_4